IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT JACKSON

                                 OCTOBER 1998 SESSION
                                                           FILED
                                                           December 3, 1998

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
STATE OF TENNESSEE,                      )
                                         )   C.C.A. NO. 02C01-9802-CC-00046
             Appellee,                   )
                                         )   FAYETTE COUNTY
VS.                                      )
                                         )   HON. JON KERRY BLACKWOOD,
JAMES H. WALKER,                         )   JUDGE
                                         )
             Appellee.                   )   (Forgery Less Than Five-Hundred
                                             Hundred Dollars)



FOR THE APPELLANT:                           FOR THE APPELLEE:


C. MICHAEL ROBBINS                           JOHN KNOX WALKUP
46 North Third St., Suite 719                Attorney General & Reporter
Memphis, TN 38103
      (On Appeal)                            CLINTON J. MORGAN
                                             Counsel for the State
GARY ANTRICAN                                425 Fifth Ave. North
Public Defender                              Nashville, TN 37243-0493

RICKEY GRIGGS                                ELIZABETH RICE
Asst. District Public Defender               District Attorney General
P.O. Box 700
Somerville, TN 38068                         MARK DAVIDSON
       (At Trial)                                   and
                                             TRACEY BREWER
                                             Asst. District Attorney General
                                             302 Market St.
                                             Somerville, TN 38068




OPINION FILED:



AFFIRMED


JOHN H. PEAY,
Judge
                                      OPINION



              On December 2, 1997, the defendant was found guilty, by a jury, of forgery

in an amount less than five-hundred dollars ($500). The defendant was subsequently

sentenced to four years in the Tennessee Department of Correction as a Range II

multiple offender. In this appeal as of right, the defendant argues that the trial court erred

in overruling his motion for a new trial. The motion alleged that the trial court erred by

allowing certain exhibits into evidence and that the evidence at trial was insufficient to

establish his guilt beyond a reasonable doubt.



              After a review of the record and applicable law, we find no merit to the

defendant’s contentions. As such, we affirm the judgment of the court below.



              The defendant’s conviction stemmed from his involvement in an attempt to

cash a check belonging to Ambrose Mosby. Mr. Mosby noticed his checks were missing

in November of 1996 when he returned home after helping a woman pull her truck out

of a ditch. Mr. Mosby had not given anyone permission to use his checks and he was the

only authorized name on the account. On May 12, 1997, the defendant went into a bank

and later a grocery store in an attempt to cash a check belonging to Mr. Mosby. The

check was a personal check written in the amount of three-hundred dollars ($300) and

signed in the name of Ambrose Mosby. When a clerk at the grocery store became

suspicious of the defendant, she called the police and the defendant and his partner were

apprehended as they drove away from the store.



              The defendant first contends that the trial court erred in allowing into

evidence a check belonging to Mr. Mosby that was found in the wallet of the defendant’s

partner. In his appellate brief, the defendant argues that the State failed to lay a

foundation upon which this exhibit could be admitted into evidence because the

                                              2
authenticity of the physical evidence, i.e., the check, was not established. However, at

trial the defendant objected to the admissibility of this check on the grounds of unfair

prejudice and relevance.



              It is a well-established rule that “a defendant may not object to the

introduction of evidence on one ground, abandon this ground, and assert a new basis or

ground for the objection in this Court.” State v. Aucoin, 756 S.W.2d 705, 715 (Tenn.

Crim. App. 1988); see also State v. Banes, 874 S.W.2d 73, 82 (Tenn. Crim. App. 1993);

State v. Dobbins, 754 S.W.2d 637, 641 (Tenn. Crim. App. 1988). As such, this issue is

waived. See State v. Gregory, 862 S.W.2d 574, 578 (Tenn. Crim. App. 1993); Aucoin,

756 S.W.2d at 641.



              Absent waiver, this issue is still without merit. As a condition precedent to

the introduction of tangible evidence, a witness must be able to identify the evidence or

establish an unbroken chain of custody. State v. Goodman, 643 S.W.2d 375, 381 (Tenn.

Crim. App. 1982). While the State is not required to establish facts which exclude every

possibility of tampering, the circumstances established must reasonably assure the

identity of the evidence and its integrity. State v. Ferguson, 741 S.W.2d 125, 127 (Tenn.

Crim. App. 1987). This issue addresses itself to the sound discretion of the trial court,

and the court’s determination will not be disturbed in the absence of a clearly mistaken

exercise of such discretion. State v. Beech, 744 S.W.2d 585, 587 (Tenn. Crim. App.

1987).



              Tennessee Rule of Evidence 901(a) states that the “authentication or

identification as a condition precedent to admissibility is satisfied by evidence sufficient

to the court to support a finding by the trier of fact that the matter in question is what its

proponent claims.” Proper authentication can be established by the testimony of a

witness with knowledge that a matter is what it is claimed to be. Tenn. R. Evid. 901(b)(1).

                                              3
In light of the foregoing, it is clear the check was properly authenticated before it was

admitted into evidence. Officer Maddox testified that he believed the check to be the

same check he found in the wallet of the defendant’s partner and then gave to Deputy

Wilson. Deputy Wilson then testified that the check was the same check taken from the

car and given to him by Officer Maddox. Deputy Wilson then testified that the check had

been in his possession from the moment Officer Maddox had given it to him until the

morning of trial when he initialed the back of the check and gave it to the State’s attorney.

Deputy Wilson then identified the initials on the back of the check as his own.



               In light of the foregoing, a chain of custody was clearly established and the

authentication of the check was sufficient to support a finding by the trier of fact that the

check introduced into evidence was the check found in the wallet of the defendant’s

partner on the day they were apprehended. As such, this issue is without merit.



               The defendant’s second contention is that the evidence is insufficient to

establish the defendant’s guilt beyond a reasonable doubt.



               A defendant challenging the sufficiency of the proof has the burden of

illustrating to this Court why the evidence is insufficient to support the verdict returned by

the trier of fact in his or her case. This Court will not disturb a verdict of guilt for lack of

sufficient evidence unless the facts contained in the record and any inferences which

may be drawn from the facts are insufficient, as a matter of law, for a rational trier of fact

to find the defendant guilty beyond a reasonable doubt. State v. Tuggle, 639 S.W.2d

913, 914 (Tenn. 1982).



               When an accused challenges the sufficiency of the convicting evidence, we

must review the evidence in the light most favorable to the prosecution in determining

whether “any rational trier of fact could have found the essential elements of the crime

                                               4
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). We do not

reweigh or re-evaluate the evidence and are required to afford the State the strongest

legitimate view of the proof contained in the record as well as all reasonable and

legitimate inferences which may be drawn therefrom. State v. Cabbage, 571 S.W.2d

832, 835 (Tenn. 1978).



                  In the case at bar, the defendant was positively identified by several

witnesses as the man who came into the bank and later the grocery store to cash a check

belonging to Ambrose Mosby. In addition, pictures taken by the bank’s security camera

showed the defendant inside the bank speaking with one of the bank tellers.

Furthermore, Officer Wilson testified that the defendant, after being arrested and given

his Miranda warnings, admitted that although he did not forge the check he did attempt

to pass it.1 In light of the foregoing, it is clear the defendant has not met his burden of

illustrating to this Court why the evidence is insufficient to support the jury’s verdict. In

viewing the evidence in the light most favorable to the prosecution, we find that a rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. As such, this issue is without merit.



                  In sum, we find that the trial court did not err by overruling the defendant’s

motion for a new trial. Accordingly, we affirm the judgment of the trial court.



                                                               ______________________________
                                                               JOHN H. PEAY, Judge




         1
            W e note tha t the defen dant wa s charg ed with for gery by pos sessin g a forge d instrum ent with
the intent to p ass su ch instrum ent rathe r than for th e actua l alterations o f such ins trume nt. See T.C.A . §
39-14-114(b)(1)(D).

                                                         5
CONCUR:



______________________________
DAVID G. HAYES, Judge



______________________________
L. T. LAFFERTY, Special Judge




                                 6